[J-67-2016][OAJC – Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


POCONO MOUNTAIN SCHOOL                          :   No. 87 MAP 2015
DISTRICT,                                       :
                                                :   Appeal from the Order of the
                      Appellant                 :   Commonwealth Court dated 7/8/15 at
                                                :   No. 2052 CD 2014 affirming the order of
              v.                                :   the Pennsylvania Department of
                                                :   Education dated 10/23/14 at No. EDU-
                                                :   2014-SLAP-000176
PENNSYLVANIA DEPARTMENT OF                      :
EDUCATION, DIVISION OF SUBSIDY                  :
DATA AND ADMINISTRATION,                        :
                                                :
                      Appellee                  :   ARGUED: May 11, 2016




                                  CONCURRING OPINION

CHIEF JUSTICE SAYLOR                                      DECIDED: December 28, 2016

       Although I agree with aspects of the lead Justices’ reasoning, I find the most

resonance in the School District’s argument that Section 8327(b)(2) of the Public School

Employees’ Retirement Code, 24 Pa.C.S. §8327(b)(2), is expressly designed as a “pass

through provision,” School District’s Brief at 12, in that it requires that “[a]ny reduction in

payments to a chartering school district made pursuant to this section shall be deducted

from the amount due to the charter school district pursuant to the Public School Code of

1949.” 24 Pa.C.S. §8327(b)(2) (emphasis added).1 Where a charter school is defunct,

so that no deduction from amounts due to it is possible, this mandatory provision of the


1
  The lead Justices choose not to address this line of argument.                See Opinion
Announcing the Judgment of the Court, slip op. at 18 n.14.
statute is simply incapable of execution. To my mind, in the context of what I regard to

be a materially ambiguous statute, this is a strong signal that the Legislature never

envisioned that its provisions would pertain in this situation. See 1 Pa.C.S. §1922(1)

(indicating that, in construing statutory language, reviewing courts should presume that

the Legislature did not intend impossible results).

       Notably, moreover, as the School District highlights, see School District’s Brief at

14, construing Section 8327(b)(2) as inapplicable renders it harmonious with the

Charter School Law’s proscription against imposing the liabilities and obligations of

defunct charter schools on school districts. See 24 P.S. §17-1729-A(i). In this regard

as well, my line of reasoning differs from that of the lead opinion, since I discern no

need to conceptualize the latter as an exception to the former.              See Opinion

Announcing the Judgment of the Court, slip op. at 17.

       In terms of whether the School District is a “chartering school district” for

purposes of Section 8327(b)(2), I regard this inquiry as, essentially, collateral and

subordinate to the broader question of whether the Legislature ever intended Section

8327(b)(2) to apply in the present scenario. Certainly, the General Assembly might, in

some circumstances, refer back to a school district that had issued a charter for a

defunct charter school as the “chartering school district.”2 Based upon my reasoning

above, however, I conclude that it did not do so here.




2
 In this regard, notably, in Section 1729-A(i) of the Charter School Law, the General
Assembly repeatedly referred to a defunct charter school as “the charter school.” 24
P.S. §17-1729-A(i).


                           [J-67-2016][M.O. – Donohue, J.] - 2